Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 4/29/2022, in which claim 1 is amended to change the breadth and scope of the claims, and claims 26-30 are newly added.
Claims 1-30 are pending in the instant application and are found to be allowable.

The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on , has been reviewed and is accepted.  The terminal disclaimer has been recorded.	
Priority
The application claims benefit to provisional applications US 63/254958 filed on 10/12/2021 and 63/117393 filed on 11/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) dated 4/29/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
Applicant’s amendment, filed on 4/29/2022, with respect to the rejection of: Claims 1-6, 8 and 10-25 under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2008/0275000), in view of Sullivan et al (US 2020/0297820, Sept 2020), in view of Schaller et al. (JDDG, 2016); and claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Xia et al (US 2008/0275000), in view of Sullivan et al (US 2020/0297820, Sept 2020), in view of Schaller et al. (JDDG, 2016), further in view of Brubaker et al. (US 2010/0022465), has been fully considered and is persuasive.  The combined prior art provides no motivation to administer a composition to an eyelid above an upper lid margin. The rejection is hereby withdrawn.
Applicant’s response with respect to the provisional rejection of claims 1-25 of on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 83-86, 89, 91-93, 96, 98, 99, 104-107, 110, 112-114, 117, 119, 120, 124-126, 162, 165, 166 and 172-177 of copending application 17/534348, has been fully considered and is persuasive. The terminal disclaimer filed on 5/13/2022 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is represented by Brubaker et al. (US 2010/0022465, reference of record) and Padmanabhan et al. (US 2021/0052490, filed 2020, PTO-892). Brubaker discloses a method of treating posterior blepharitis or dry eye by administering a composition comprising azithromycin (0.5-1.5%), for at least a month, where in one embodiment the composition is applied by rubbing directly onto the lid margin. (Claims 1, 2, 6, 16 and 17; ¶0040) Padmanabhan discloses a method of treating anterior or posterior blepharitis, or the associated meibomian gland dysfunction or dry eye, by administering a composition comprising ivermectin (0.001-20%), without co-administration of another active pharmaceutical ingredient, where application is precisely on the eyelid margin, further where azithromycin is taught as an art recognized antibiotic effective for blepharitis. (Claims 1, 3) The instant claims are non-obvious over the closest prior art in a two-fold manner: 1) neither Brubaker or Padmanabhan suggest azelaic acid as an active ingredient, indeed Padmanabhan teaches away from other actives besides an antibiotic and 2) there is no suggestion or motivation to apply the therapeutic composition above the upper eyelid margin or upper eyelashes or below the lower eyelid margin or lower eyelashes, as is explicit in the instant claims. In fact, Padmanabhan teaches away from application other than precisely on the eyelid margin.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623